Citation Nr: 0525963	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-18 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cervical spine injury 
residuals.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to October 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in May 2002 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein service connection for 
cervical spine injury residuals was denied.  The veteran 
indicated disagreement with that decision and, after being 
issued a statement of the case, perfected his appeal by 
submitting a substantive appeal (VA Form 9) in May 2003.

A personal hearing was held in August 2004 before the 
undersigned Acting Veterans Law Judge, sitting at the RO.  
The transcript of that hearing has been associated with the 
veterans' VA claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

After a review of the record, the Board finds that additional 
development of the evidence must be accomplished prior to 
further appellate consideration of the veteran's claim.

In October 2001, the veteran informed the RO that he had 
received treatment at a VA outpatient clinic in Mobile, 
Alabama, and also at the VA facilities in Biloxi and 
Gulfport.  In a VA Form 21-4142, received at the RO in May 
2003, the veteran reported that he received treatment at the 
Biloxi facility in 1988.  Those treatment records were 
already received at the RO in connection with an earlier 
claim for benefits.  From reviewing an undated computer 
print-out in the claims folder, it appears that the RO 
attempted to obtain, in connection with the pending claim, 
records from one of the facilities (possibly Biloxi).  The 
response indicated that no notes for the veteran were on 
file.  Since it is not clear that the RO searched for records 
of treatment provided by the other two named VA facilities, 
the appeal must be remanded for the RO to make reasonable 
efforts to obtain those medical records in accordance with 
VA's duty to assist.  See 38 C.F.R. § 3.159(c) (2004).  If 
the RO is unable to obtain records of VA treatment from those 
two facilities, appropriate documentation to that effect must 
be placed in the claims folder.

The Board also notes that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  It does 
not appear, however, that all of the records upon which SSA 
relied in reaching its decision have been associated with the 
veteran's claims file.  The United States Court of Appeals 
for Veterans Claims (Court) has held that VA's duty to assist 
encompasses obtaining medical records that supported an SSA 
award of disability benefits.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 369-70 (1992).  Those records should be requested, 
and associated with the veteran's claims file, prior to 
further consideration as to whether service connection can be 
granted for cervical spine injury residuals.

If appropriate, the veteran should be afforded a VA 
examination to determine the current nature and likely 
etiology of the cervical spine injury residuals after all of 
the pertinent VA treatment records have been associated with 
the claims file.  In this regard, the Board notes that a VA 
examination is not necessary where there is no reasonable 
possibility that it would change the outcome of this case.  
VA regulations provide that VA will assist the veteran by 
providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i) (2004).  The regulations further 
provide, in pertinent part, that a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i) (2004).  

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  The RO should attempt to obtain VA 
medical records pertaining to treatment 
of the veteran at the Mobile and Gulfport 
VA medical facilities.  The RO's efforts 
to obtain treatment records must be 
clearly documented in the claims folder.

2.  VBA should follow appropriate 
procedures to obtain the SSA award 
determination and all medical records 
considered by SSA which are not currently 
associated with the veteran's VA claims 
file.  All records thereafter received 
should be associated with the veteran's 
VA claims file.

3.  After additional records have been 
added to the claims file, and only if 
appropriate, the RO should schedule the 
veteran for a VA examination to determine 
the current nature and likely etiology of 
the claimed cervical spine injury 
residuals.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Based on his/her review of the case, the 
examiner should provide an opinion, with 
adequate rationale, that the veteran has 
current disability manifested by cervical 
spine injury residuals which is due to an 
incident of service.  A complete 
rationale for any opinion expressed must 
be provided.  

4.  Following completion of the above, 
and any other development resulting 
therefrom, VBA should again review the 
veteran's claims file and determine 
whether service connection for cervical 
spine injury residuals can now be 
granted.  If the decision remains 
adverse, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	S. TOTH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




